Citation Nr: 1307462	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right eye retinal detachment with macular scarring, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to residuals of right eye retinal detachment with macular scarring.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 30, 1974, to October 25, 1974, and from August 16, 1976, to September 10, 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for postoperative retinal detachment with macular scar of the right eye, for schizoaffective disorder, for a sprained ankle and for alcohol abuse.  In a statement dated in September 1999, the Veteran withdrew his claim for entitlement to service connection for alcohol abuse.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).  In an April 2002 decision, the Board denied entitlement to service connection for residuals of a right ankle sprain.  In a May 2007 decision, the Board denied entitlement to service connection for schizoaffective disorder; the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision as to that issue in a July 2009 Memorandum Decision.

This matter also comes before the Board from October 2006 and May 2010 rating decisions by the VA RO in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for PTSD.

In September 1999, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In November 2001, the Veteran testified at a Board hearing before a now-retired Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  In October 2012, the Veteran informed VA that he does not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom he testified November 2001 is no longer employed by the Board.  38 C.F.R. § 20.707.

With respect to the Veteran's claim for entitlement to service connection for residuals of a right eye retinal detachment, the Board initially remanded the claim in June 2003.  The Board then denied the claim in a June 2005 decision.  Thereafter, the Veteran appealed to the Court.  In a March 2006 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the June 2005 decision.  The Court granted the JMR in a March 2006 Order.  In August 2006, the Board remanded this matter for further development.  In May 2007, the Board again denied the Veteran's claim.  The Veteran appealed this decision to the Court, which issued a Memorandum Decision in July 2009, setting aside and remanding the Board's denial.  In July 2010, the Board remanded this case for additional development.  In April 2011, the Board forwarded the issue to a Veterans Health Administration (VHA) medical expert for an advisory opinion (VHA opinion) regarding the likelihood that the Veteran's preexisting eye condition was aggravated beyond the natural progression of the disorder during service.  The VHA opinion was provided in April 2011.  In September 2011, the Board again denied the Veteran's claim.  The Veteran appealed this decision to the Court.  In a May 2012 JMR, the parties moved the Court to vacate the September 2011 decision.  The Court granted the JMR in a May 2012 Order.  In November 2012, the Board forwarded the issue to a VHA medical expert for a VHA opinion to determine the likelihood that the Veteran's preexisting eye condition was aggravated beyond the natural progression of the disorder during or as a consequence of service, and to reconcile the numerous contradictory medical opinions of record.  The VHA opinion was provided in December 2012.  The issue now returns to the Board for further consideration.

In January 2013, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD, to include as secondary to residuals of right eye retinal detachment with macular scarring is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's residuals of right eye retinal detachment with macular scarring is not related to and did not have its onset in service.

2.  Clear and unmistakable evidence demonstrates that the Veteran's residuals of right eye retinal detachment with macular scarring existed prior to service.

3.  Clear and unmistakable evidence demonstrates that the Veteran's residuals of right eye retinal detachment with macular scarring were not aggravated by service, and underwent no increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of right eye retinal detachment with macular scarring have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).


With respect to the issue of entitlement to service connection for residuals of right eye retinal detachment with macular scarring, the duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in October 2006 that informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, the Board notes that this letter did not include the correct notification for the information and evidence needed to substantiate a claim for service connection of a preexisting condition.

However, the Board notes that the Court has held that prejudicial deficiencies in the timing or content of notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).

In this case, it is clear that the Veteran is aware of what is needed to warrant service connection for a preexisting condition.  At his November 2001 hearing, the Veteran indicated that his preexisting eye condition had been aggravated by service, "faster than a normal progression would have normally done."  See videoconference hearing testimony, November 7, 2001, p. 4.  In addition, the Veteran submitted a May 2003 statement reflecting his contention that his eye condition was aggravated beyond the normal progression.  The Board finds that these statements show that he has actual knowledge of the type of information and evidence needed to substantiate a service connection claim based on a preexisting disorder.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a January 2011 SSOC, provided after the evidence reflects that the Veteran had actual knowledge of the evidence and information needed to substantiate a claim for entitlement to service connection for a preexisting disorder.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board finds that although VA did not provide the Veteran with notice as to service connection on a secondary basis, he was not prejudiced thereby because he is not in receipt of service connection for any disability.  As a matter of law, absent any service-connected disability to which his claimed disorders could be secondary, the Veteran could not be prejudiced by the absence of such notice.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, Social Security Administration records, and lay statements have been obtained.

With respect to the issue of entitlement to service connection for residuals of right eye retinal detachment with macular scarring, VA provided the Veteran with VA examinations in March 2003, January 2004 (with a May 2004 addendum), and August 2010, and the Board also obtained VHA opinions in April 2011 and December 2012.  The Board finds that the December 2012 VHA opinion is sufficient for adjudicatory purposes, as the physician addressed the Veteran's reported history, as well as his current symptoms and diagnosis.  The opinion rendered is also sufficient as it included adequate rationales for the negative nexus opinion, namely the facts that it was impossible for the Veteran's April 1972 surgery to be a functional success as the choroidal rupture through the macula precluded any recovery of central visual acuity, the functional vision in the right eye has not changed since 1974, and no documented evidence in the claims file supports the private physician's assertion that the Veteran's right eye vision declined after enlistment.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran's claim for entitlement to service connection for residuals of right eye retinal detachment with macular scarring was remanded by the Board for additional development in June 2003, August 2006, and July 2010.  There has been substantial, if not full, compliance with the Board's remand directives.  In compliance with the June 2003 remand, the AOJ obtained additional treatment records and scheduled the Veteran for a VA ophthalmology examination.  In compliance with the August 2006 remand, the AOJ sent the Veteran a letter in October 2006 providing him with notice under the VCAA and obtained additional treatment records.  In compliance with the July 2010 remand, the AOJ scheduled the Veteran for a VA ophthalmological examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim for entitlement to service connection for residuals of right eye retinal detachment with macular scarring.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In compliance with the March 2006 JMR and the August 2006 Board remand, the AOJ sent the Veteran a letter in October 2006 providing him with notice under the VCAA in order to suggest that the Veteran submit evidence that he may have overlooked that would be beneficial to his claim.  See 38 C.F.R. § 3.103(c)(2); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Further, as discussed above, the Board offered to provide a new hearing before a VLJ, which the Veteran declined in October 2012.



Analysis: Service Connection for Residuals of Right Eye Retinal Detachment with Macular Scarring

As an initial matter, the Board finds that entitlement to service connection for residuals of right eye retinal detachment with macular scarring on a secondary basis is not warranted because the Veteran is not currently in receipt of service connection for any disorder.

The Veteran contends that his residuals of right eye retinal detachment with macular scarring were caused or aggravated during his experiences in basic training (i.e., from September 30, 1974, to October 25, 1974, and/or from August 16, 1976, to September 10, 1976).

In his October 1999 substantive appeal, the Veteran asserted that his preexisting right eye condition has permanently worsened since his discharge from service, and that "the rigorous training in boot camp placed undo strain on the Veteran's eye condition causing a slow, but progressive loss of sight in his right eye."

In a May 2011 statement (VA Form 21-4138), the Veteran asserted that his:

Vision was lost in the right eye immediately after beginning physical training[.]  I had some vision in the right eye at induction [into service] from the surgery to repair the retina two years prior to entrance into active duty....There was some vision although [it was] impaired at induction into active duty....The sudden complete loss of vision did not happen until I began the stren[u]ous physical activity needed in basic training....The sudden loss of vision was not a normal progression.  I fully understood that I would experience a gradual loss over the years, but a sudden loss was not to be expected....I was 19 years old at the time the vision was lost and I had no additional problems for two years after retinal detachment surgery until I began physical training during active duty.

In a January 2013 statement (VA Form 21-4138), the Veteran asserted that: "After two years of stable vision following surgery and the beginning of stren[u]ous physical active duty training, including lifting weight in excess of 60 pounds daily, running, marching, and climbing and the sudden onset of the decrease in vision would indicate [sic] that this was not a natural progression of the condition."

In October 1998, a private social worker, K.A., recorded that the Veteran "believes that his military service aggravated his existing retinal detachment....He states that his eye sight deteriorated due to the aggravation of trying to get him to use his right eye.  He aimed his rifle with his left eye.  He could not aim well with the right eye."

In his September 1999 hearing before a DRO, the Veteran acknowledged that he had injured his right eye, and had undergone retina reattachment surgery, prior to first entering service.  See transcript, pp. 2, 6.  He stated that he did not reinjure his right eye during either period of active service.  Id., pp. 6-7.

In his November 2001 hearing before a since-retired VLJ, the Veteran reported that his right eye retinal detachment preexisted service.  See transcript, pp. 2, 8.  He stated that he did not suffer an injury to the right eye in service, and "was not struck or have [sic] a retinal tear or anything, no injury" during service.  Id., p. 8.  He also stated that he never received treatment for his right eye disorder in service.  Id., pp. 2-3, 8-9.  The Veteran asserted that the stress and physical labor of boot camp caused his right eye disorder to "escalate faster than a normal progression would have normally done.  Normal progression is not to lose the sight.  It was to retain the sight.  It was the purpose of having the retina replaced."  Id., pp. 3-4.  He further testified that "the mental stress and the physical stress and the physical abuse that...you go through in training there, just I felt that that caused me to start losing my sight in that weaker [right] eye."  Id., p. 8.  He testified that "within the year of my first discharge, my eyesight was visibly going...down, and I could only assume that it was due to my military, that it was aggravated by the service."  Id., p. 9.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

In the present case, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of right eye retinal detachment with macular scarring.

The Board acknowledges that the Veteran has a current diagnosis of residuals of right eye retinal detachment with macular scarring during the pendency of the claim-in this case, in or after June 1998.  Specifically, the January 2004 VA examiner diagnosed the Veteran with an old choroidal rupture of the right eye (OD) and scarring.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's disability was both preexisting and not aggravated by service.

The evidence that the Veteran's disability preexisted service is clear and unmistakable.  First, in a Clinical Record (Standard Form 513) dated October 7, 1974, an in-service clinician observed that the Veteran had a previous history of traumatic injury to his right eye (OD), and that he was only in his fourth day of training.  Second, in an October 16, 1974, Report, a Medical Board found that in its judgment and opinion, the Veteran's diagnosis is status post-surgical repair, traumatic macular scar, right eye, existed prior to entry (EPTE) into service.  Also documented in the Report of Medical Board was the Veteran's own report that he had sustained a retinal detachment of the right eye following an injury approximately two years prior to enlistment.  The Medical Board found that the right eye disability existed prior to entry notwithstanding the Veteran's own statement that his private physician had considered his eye to have fully recovered following the surgery.  The Medical Board further concluded that the Veteran does not meet the minimum standards for enlistment or induction as set forth in AR-40-501; did not meet those standards at the time of his entry into the current period of active service; and has no unfitting physical disability incurred in, or aggravated by, active military service.  Third, just seven days after the Veteran's second enlistment on August 16, 1976, an in-service clinician found on August 23, 1976, that the Veteran had an injury to his right eye in 1972 followed by a diagnosis of retinal detachment and an operation in April 1972.  The clinician concluded that the Veteran's post-operative retinal detachment of the right eye existed prior to service (EPTS) and was not aggravated by service.  Fourth, in Proceedings dated August 25, 1976, a Medical Board found that the Veteran's post-operative retinal detachment of the right eye existed prior to service, was not aggravated by service, and was not incurred in the line of duty (LOD).  Fifth, a private physician, G. Womack, opined in September 1999 after reviewing the Veteran's medical history that "[t]he decreased vision and abnormalities within the right eye are old abnormalities dating back to 1972."  Sixth, another private physician, K. Csaky, opined in March 2010 that "[t]here is scarring from the trauma of the old detachment and surgery from 1972....The visual loss is permanent.  There is no treatment to improve the vision."  Seventh, as discussed above, the Veteran testified at both his September 1999 DRO hearing (see transcript, pp. 2, 6) and his November 2001 Board hearing (see transcript, pp. 2, 8) that he had injured his right eye and undergone retina reattachment surgery prior to his initial entry into service.

The Board finds that the Veteran's contention, documented in the October 16, 1974, Report of Medical Board, that his private operating physician had considered his eye to have fully recovered following the April 1972 surgery lacks credibility for three distinct reasons.  First, the objective test results and findings of the contemporaneous in-service clinicians and 1974 and 1976 Medical Boards led them to uniformly conclude that the Veteran's right eye disability pre-existed service.  Their determinations constitute competent medical evidence because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, their opinions are credible based on their internal consistency and duty to provide truthful opinions.  Their findings were also fully informed by eye examinations and the Veteran's reported history; unequivocal, as demonstrated by their clear and unanimous findings that the right eye disorder pre-existed service; and supported by a reasoned analysis, including a full discussion of the Veteran's present symptoms and past medical history.

Second, as a VHA physician explained in December 2012:

In April 1972, the Appellant sustained a traumatic injury to the right eye when a clutch or pieces from a clutch struck his right eye during a go cart race.  The eye stained a traumatic retinal detachment and a choroidal rupture through the macula.  The retinal detachment was repaired by Dr. Visor at Texas Retina.  The surgery was an anatomical success as the retina was reattached and continues to remain attached as of the most recent eye exam.  It was impossible for the surgery to be a functional success as the choroidal rupture through the macula precluded any recovery of central visual acuity.  The macula is the part of the retina responsible for central visual acuity.  A choroidal rupture through this area and subsequent scarring would have a permanent and negative impact on visual recovery.  [Italics in original.]

The December 2012 VHA physician's determinations constitute competent medical evidence because she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, her opinions are credible based on their internal consistency and her duty to provide truthful opinions.  The December 2012 VHA physician's findings were likewise fully informed by her review of the claims file, including service treatment records, in its entirety; unequivocal, as demonstrated by her clear finding that the right eye disorder pre-existed service and was only anatomically, but not functionally, reparable by the 1972 surgery; and supported by a reasoned analysis, including a full discussion of the Veteran's present symptoms, past medical history, and medical principles.

Third, Dr. Csaky's March 2010 opinion that the Veteran's 1972 visual loss is permanent, and there is no treatment to improve the vision, further contradicts the Veteran's lay assertion to the contrary.  Dr. Csaky's determinations constitute competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, his opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The unequivocal rationale behind Dr. Csaky's opinion is clearly based on his medical knowledge of such injuries and the efficacy of surgical treatments.

Therefore, based on the in-service and post-service findings, the Veteran's own post-service testimony, and the opinion of the December 2012 VHA physician and Dr. Csaky, the Board concludes that the Veteran's statement that his right eye had fully functionally recovered following the April 1972 surgery lacks credibility, and the evidence that the Veteran's disability preexisted service is clear and unmistakable.

The evidence that the Veteran's disability was not aggravated by service is likewise clear and unmistakable.  Specifically, the most probative evidence-including the 1974 and 1976 Medical Board determinations and the December 2012 VHA physician's opinion-shows that there was no increase in disability during service.

First, in its October 16, 1974, Report, the Medical Board found that, in its judgment and opinion, the Veteran's right eye did not meet the minimum standards for enlistment or induction as set forth in AR-40-501 at the time of his entry into that period of active service; and he has no unfitting physical disability incurred in, or aggravated by, active military service.  The Board finds that the October 16, 1974, Medical Board Report is entitled to great probative weight with respect to the question of aggravation.  The October 16, 1974, Medical Board's findings are most probative because the Medical Board considered the Veteran's eye examinations and discussed his medical history in detail, provided unequivocal and conclusive opinions to the effect that the right eye disorder was not incurred in or aggravated by active military service, and offered clear reasoning demonstrating that the Veteran's present symptoms are attributable to his 1972 eye trauma.

Second, in an August 23, 1976, clinical record, and in the August 25, 1976, Medical Board Proceedings, the clinician and the Medical Board found that the Veteran's post-operative retinal detachment of the right eye existed prior to service, was not aggravated by service, and was not incurred in the line of duty.  Their findings are most probative because they considered the Veteran's eye examinations and discussed his medical history, provided unequivocal and conclusive opinions to the effect that the right eye disorder existed prior to service and was not aggravated by service, and offered clear reasoning demonstrating that the Veteran's present symptoms are attributable to his 1972 eye trauma.

Third, in December 2012, a VHA physician opined that a choroidal rupture through the macula, which the Veteran sustained in an April 1972 go cart race prior to service, would have a permanent and negative impact on the Veteran's vision.  She further opined that the Veteran's 1974, 1999, 2004, 2010, and 2012 ophthalmologic examinations measured the vision in the Veteran's right eye at the same level, and thus the functional vision in the right eye has not changed since 1974 and is unlikely to have been aggravated as a consequence of either period of service.  The Board finds that the December 2012 VHA physician's opinions are entitled to great probative weight with respect to the question of aggravation.  The December 2012 VHA physician's opinions are most probative because she considered the Veteran's claims file in its entirety, provided unequivocal and conclusive opinions to the effect that the functional vision in the Veteran's right eye has not changed since 1974 and is unlikely to have been aggravated by service, and offered clear reasoning explaining the permanent nature of the Veteran's pre-service April 1972 right eye injury and the results of subsequent eye examinations.

With respect to the Court's May 2012 JMR, the Board finds that the December 2012 VHA opinion incorporates consideration of the Veteran's reported stress, labor, and abuse from his limited time in boot camp by reference to her review of the claims file "in its entirety."  Indeed, as to any in-service stress, labor, and abuse, the December 2012 VHA examiner expressly found that the functional vision in the right eye has not changed since 1974 and is unlikely to have been aggravated as a consequence of either period of service.  The Board notes that, as discussed elsewhere, the most probative contemporaneous Medical Board findings likewise found no aggravation in service.  Finally, the Board respectfully notes that the JMR states that "[T]he [April 2011] VHA examiner's silence on the question as to the probability of whether the 'stress of boot camp, the physical labor' or 'the physical stress and the physical abuse that, you know, that you go through in training' further renders the opinion inadequate."  (Internal references omitted.)  The question as to the probability of the inadequacy of the new December 2012 VHA opinion is fully addressed by the Board in the VCAA discussion above, but does not appear to be one for a physician to address.

Therefore, the Board concludes that the clear and unmistakable evidence shows that the Veteran's disability was not aggravated by service, as there was no increase in the right eye disability during service.

The Board further finds that Dr. Saylor's July 2012 opinion to the contrary is entitled to no probative weight because it is based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts); Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Dr. Saylor opined that:

In reviewing his records and his history as presented by the [Veteran], it seems as though the intense physical training and activity required in the military had caused some kind of flare of problems with his right eye.  His vision was 20/100 initially but it declined after he enlisted.  This happened on two occasions, both in the Navy in 1974 and in the Army in 1976.  I think it is more likely than not that the intense physical effort required of him and perhaps the stress involved, may have caused either increased inflammation, some macular edema or even the possibility of some subretinal hemorrhage in the macula that led to the decreased vision and increased discomfort.  I think this is probably true because of the contributing factor of the prior injury that may have predisposed him to having these problems.  However, I do think that the problem worsened after he enlisted.  Therefore, I would say that based on his history and the review of his records, that it is more likely than not that he had an aggravation of his problems with the eye in that his military training contributed to the decline in his vision.

The Board finds that Dr. Saylor's factual predicate is inaccurate.  Specifically, he based his opinion on the Veteran's purported decline in vision after enlistment both in the Navy in 1974 and in the Army in 1976.  However, as the December 2012 VHA physician correctly found:

All 3 examinations [1974, showing light perception and counting fingers; 1999, showing light perception; and 2012, showing counting fingers] place the patient's right eye vision at a very low level....Dr. Saylor states in his assessment that the Appellant's right eye vision immediately after surgery was 20/100 and that it declined after enlistment.  I see nothing in the C-File to support that assertion.  The Navy recruitment physical from September 30, 1974 stated that the right eye vision was 20/400.  On October 7, 1974 the Appellant was seen in the Optometry Clinic and subsequently the Ophthalmology Clinic where the vision was confirmed to be light perception and counting fingers.  Thus, I do not agree with Dr. Saylor's conclusion that military training may have contributed to [the Veteran's] decreased vision.

The Board has considered that Dr. Saylor's information regarding the Veteran's right eye history may have come from the Veteran's own statements when he saw him in July 2012, and not the C-File.  However, even if Dr. Saylor obtained his information from the Veteran's lay statements, the Board finds that his conclusions are nonetheless based on an inaccurate premise because the Veteran's lay statements lack credibility.  Specifically, notwithstanding the Veteran's complaint of increased eye pain and "decrement" of vision in his right eye on October 7, 1974, the in-service clinicians who contemporaneously examined the Veteran expressly found that his pre-service right eye disorder was not aggravated during either period of service.  See, e.g., October 25, 1974 Medical Board Report, August 25, 1976 Medical Board Proceedings.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  The Veteran's lack of credibility regarding his right eye disorder history is further demonstrated by his conflicting statements on that topic, including his October 1999 assertion that his loss of sight was "slow, but progressive," compared with his May 2011 statement that his "[v]ision was lost in the right eye immediately after beginning physical training[.]"

Furthermore, Dr. Saylor fails to identify the precise mechanism of the Veteran's ostensible in-service worsening; instead, he stated only that "the intense physical effort required of him and perhaps the stress involved, may have caused either increased inflammation, some macular edema or even the possibility of some subretinal hemorrhage in the macula that led to the decreased vision and increased discomfort."  Dr. Saylor's use of such language as "perhaps," "may have caused," and "even the possibility" clearly communicates that his findings rely on mere speculation.  38 C.F.R. § 3.102.  Therefore, the Board finds that Dr. Saylor's July 2012 opinion is entitled to no probative weight.

The Board has also considered a second March 2010 opinion from Dr. Csaky, in which he states that:

Physical activity can lead to a recurrence of a retinal detachment that can result in a rapid loss of vision.  This is possible but no notation is marked indicating whether the retina was attached or not.  Finally, a macular hemorrhage could have occurred due to physical activity from a previous macular scar and this condition can also lead to a rapid loss of vision.  However, due to the limited amount of information contained in the medical note of 10/7/74, I am not able to provide a medical opinion as to whether any of these conditions occurred during [the Veteran's] period of physical activity [in service.]

The Board finds that Dr. Csaky's above statement is entitled to no probative weight because it is highly speculative.  Specifically, it raises the possibility of additional injuries to the Veteran (e.g., recurrent retinal detachment, macular hemorrhage) of which Dr. Csaky has no evidence beyond his own speculation.  Moreover, in his November 2001 Board hearing, the Veteran testified that he did not suffer an injury to the right eye in service, and "was not struck or have [sic] a retinal tear or anything, no injury" during service.  See transcript, p. 8.  Consequently, the Board assigns no probative value to Dr. Csaky's opinion in the preceding paragraph.  38 C.F.R. § 3.102.

Similarly, the Board finds that the Veteran's own statements to the effect that his right eye disorder was aggravated in service are outweighed by the more probative opinions of the October 16, 1974 Medical Board, the August 25, 1976 Medical Board, and the December 2012 VHA physician to the contrary because their opinions are based on greater medical expertise and their interpretation of complex objective eye testing.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting opinions are of record, the Board can ascribe greater probative weight to one opinion over another provided that a rational basis is given); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In sum, the Board finds that the most probative evidence demonstrates that there is clear and unmistakable evidence that the Veteran's right eye disorder existed prior to service and was not aggravated due to service.  Accordingly, service connection for residuals of right eye retinal detachment with macular scarring is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of right eye retinal detachment with macular scarring is denied.





REMAND

The Veteran contends in an October 2009 statement and elsewhere that he is entitled to service connection for PTSD.  He reports that such disorder came about as the result of his being confined in a prison like facility during a medical hold in his first enlistment.  He indicates that this confinement served to trigger his psychiatric symptoms.  Specifically, the Veteran stated in October 2009 that he has "PTSD because of a two week incarceration in a 'Holding Barracks' with criminals and AWOLS's while waiting to be discharged." 

As an initial matter, the Board notes that it denied a separate claim for entitlement to service connection for schizoaffective disorder in May 2007, and the Court affirmed the Board's denial in a July 2009 Memorandum Decision.  As such, although the Board must consider the Veteran's claim for service connection for PTSD as including all other acquired psychiatric disorders found in the record-see Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board notes that a claim for service connection for the Veteran's schizoaffective disorder will not be adjudicated herein because it has already been decided and the Veteran has not requested that the matter be reopened.

As another initial matter, the Board finds that although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the October 2006 rating action denying service connection for PTSD, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition-including a November 2006 positive nexus opinion from a private physician, Dr. R. House-and must relate any subsequent communications back to the original claim.  38 C.F.R. § 3.156(b); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the October 2006 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the October 2006 rating action is the proper determination certified for appellate review.

With respect to a psychiatric disorder including PTSD, although no incident of personal assault asserted is documented in the service treatment records, the Veteran reported at his November 2001 Board hearing that his company commander saw him in the medical hold and told him that he had been on the AWOL list, chastised him, and slapped him in the head 3 or 4 times.  See transcript, p. 5.  The Veteran also reported in an October 2003 statement to a VA social worker that two commanders in service had abused and slapped him.

The Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim is based, at least in part, on a purported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Accordingly, the Board finds the provided notice to be inadequate for a claim based on personal assault.  Therefore, the Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5) (2012).

The Board invites the Veteran to submit any evidence of the personal assault/harassment that he reports occurred during service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

2.  Then, after providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


